Seneca said that none of us love our homeland because it is great. We love it because it is ours.
I thank Ms. Maria Fernanda Espinosa Garces for having successfully presided over the General Assembly at its seventy-third session. I also congratulate the President of the Assembly, Mr. Tijjani Muhammad-Bande, who is already promoting a highly proactive global debate.
Guatemala is a strong advocate of the rule of law and democratic ideals. In that spirit, this year we are holding free elections that are based on international standards of electoral democracy. It is important to also highlight that for the first time in Guatemala’s political history we implemented voting from abroad, which sets a precedent for guaranteeing the right to vote outside our borders. Guatemala now has stronger institutions with technical capabilities to be able to fulfil its role in society.
In the area of education, the average number of full school days was increased from 163 days, in 2015, to 198 full school days, this year, which is also unprecedented in Guatemala’s recent history. Educational coverage was also increased to include 3,122,000 students, and I can proudly say that we quadrupled our investment per day in school meals. For that, we rely on the parents of each school, who guarantee the transparency of the programme, focusing on the education and health of our children.
For the first time ever, the State provided over 1,000 schools with technological equipment in a single year and fully complied with the delivery of educational materials and school texts in Mayan and Spanish, something we have never done before. Over time, financial resources have also been transferred to all educational programmes and we have guaranteed access to free Guatemalan education. In addition, we implemented the Acompañame a Crecer programme, which seeks to aid development in early childhood for children from zero to age 4 who have not previously been in public education. Moreover, for those who have been unable to study in the regular education system, a certification-of-skills system was initiated that recognizes and certifies the knowledge and skills of people who work in a trade learned throughout their lives, both for Guatemalans in Guatemala and those living in the United States of America.
On another area of development, we prioritized the Open Government Partnership for the period 2016 to 2018, which resulted in a national policy on transparency and combating corruption. My Government Administration has focused on fostering a culture of transparency and good governance. We launched the Presidential Commission for Open Public Administration and Transparency, which goes hand in hand with the Government’s fourth national open action plan for the period 2018 to 2020.
In terms of security, we have taken firm steps that have led to highly positive indicators. We have reduced the homicide rate for every 100,000 inhabitants, which has maintained the most favourable downward trend of the past 20 years. That was possible thanks to a cleanup of our security forces and ensuring their greater professionalism and efficiency.
The national civil police managed to dismantle dangerous criminal gangs that were engaged in extortion, kidnapping, vehicle theft and property crime. This year the number of police officers increased from 31,000, in 2015, to 42,000 national civil police, who are now better equipped and have higher wages.
In the area of infrastructure, we inherited a collapsed road network, with 60 per cent of roads in poor or terrible condition. However, after solving budgetary, administrative and judicial problems, which plagued a large number of contracts, today we can say that 72 per cent of road surfacing has a rating of good to optimal, according to the assessment carried out by the national competitiveness programme. We hope to end this year with more than 85 per cent of roads in optimal condition, which would allow the next Government to not only reach 100 per cent but also to build the many more roads that the country still needs.
In terms of the environment, we have increased the protection of our forests, which are part of the world’s lungs. We are planning to reforest 1.2 million hectares of trees by 2032, in which my Government has invested $50 million per year, the equivalent of $200 million in forest incentive programmes. I want to take this opportunity to express our dismay at the recent fires in the Amazon rainforest.
As the Assembly is aware, Guatemala has vast water wealth and we have therefore formulated a process to protect and decontaminate our rivers, lakes and seas. We now represent a benchmark for the world in this area, thanks to the creation and implementation of biofences — handcrafted tools that stop large amounts of floating debris. There are currently 196 biofences installed throughout the country. If anyone is wondering what a biofence is, they are simply handmade pieces of mesh made from plastic waste that serve as a barrier to waste floating in water currents. We have found the invention to be effective, and countries on ours and other continents are now extremely interested in cooperating with Guatemala in that area. The Assembly can rest assured that we will not hesitate to support other members, because we are committed to preserving natural resources. That tool is one of Guatemala’s legacies to humankind.
Speaking of legacies, I wish to share with the Assembly that we recently released the results of the twelfth national population census and seventh housing census to the people of Guatemala. After 17 years of waiting, we settled a historic debt with Guatemala that translates into real statistics for engineering our development model. The twelfth population census is one of the first in the region to be conducted and framed within the 2030 Agenda for Sustainable Development. It was carried out using the United Nations Population Fund’s international standards.
In matters of foreign policy, Guatemala and Belize concluded the peaceful process of submitting Guatemala’s territorial, insular and maritime claim to the International Court of Justice. That is a historic milestone for Guatemala, Central America and the world, which has resulted in a peaceful and definitive solution to the years of dispute between Guatemala and Belize. The peoples of Guatemala and Belize conducted popular and peaceful consultations with positive results and a desire to finally resolve the dispute before the International Court of Justice. Relations between Guatemala and Belize have never been better, and we are determined to continue strengthening them. I extend my deep and sincere thanks to the group of friendly countries that supported Guatemala and Belize in the process, where dialogue — the basis of true democracy — prevailed.
I am also pleased to share with members that, in November last year, Guatemala successfully held the twenty-sixth Iberoamerican Summit of Heads of State and Government in Antigua. It was one of the best attended in history and enabled us to develop cooperation policies under the slogan “A Prosperous, Inclusive and Sustainable Iberoamerica.”
At the international level, Guatemala believes that all countries, in particular those that embrace democracy and the principles that gave life to the United Nations, have the right to belong to this great Organization. We believe that the experience and capabilities of the Republic of China on Taiwan can contribute to strengthening multilateralism from this Organization and its specialized agencies.
The Guatemalan Government reaffirms its commitment to migration policies that place human beings at the centre of development and prosperity. We are eager to collaborate with comprehensive immigration governance that respects the human rights of migrants at all times. We firmly share the ideals of safe, orderly and regular migration. For that reason, we are coordinating efforts with different countries to mitigate the actual causes of such migration. However, in order to mitigate irregular migration, we must assume that shared responsibility in a responsible manner, because all countries have a role to play in today’s reality, and only by working together can we take firm steps to safeguard our nations.
Our presidential Administration has been based on a strategic plan, which is scheduled until 2032. That trajectory for the country aligns our general Government policy for the period 2016 to 2020 with the 2030 Agenda, and every one of our public policies involves fulfilling the 17 Sustainable Development Goals.
In the view of the State of Guatemala it is essential to maintain peace, the nation’s security, sovereignty and respect for the rule of law. A culture of respect for States’ sovereign decisions must prevail. That applies to the same Secretariat that violated our democratic principles of self-determination.
The reason for the existence of the Organization is to maintain world peace and global harmony and to strengthen modern States. However, the Secretariat of this great multilateral Organization polarized Guatemalan society through the International Commission against Impunity in Guatemala (CICIG). The Commission violated the principles of national sovereignty, disrespected the laws of our country, undermined institutional autonomy, put social peace at risk and challenged the governance of the nation. However, the saddest and most worrisome fact is that it did it with the consent of the United Nations, under the guise of fighting corruption and impunity. That gave it the perfect discourse to politicize justice and judicialize politics, which we Guatemalans do not allow; we have been a free, sovereign and independent country since 1821.
Moreover, when speaking of independence and national sovereignty, I wish to inform the Assembly that although the mandate of CICIG has ended, the consequences of its actions in Guatemala must be thoroughly investigated. Under the leadership of Ivan Velasquez Gomez, the Commission used the image of the United Nations for political purposes in Guatemala. Ivan Velasquez Gomez turned criminal prosecution into a tool of selective persecution and political harassment, violating universal rights, such as the Universal Declaration of Human Rights, the International Covenant on Civil and Political Rights and the American Convention on Human Rights, as well as violating the political Constitution of the Republic of Guatemala. Moreover, he disregarded the principle of presumption of innocence, the right to self-defence and the judicial guarantee of due process, abusing the honourable position entrusted to him.
My first question to the Assembly is: was CICIG a United Nations body? The answer is no. I quote the agreement that gave rise to the CICIG, “as a non-United Nations organ, functioning solely in accordance with the provisions of this agreement.”
I must therefore ask once again: to whom was CICIG accountable? To the Secretariat, donor countries or the Guatemalan Government? Interestingly, the agreement does not state to whom it was accountable. To answer that question, we must therefore reflect on the following. When the country where CICIG operated submitted its concerns about the abuses committed by CICIG to the Secretary-General, why were those concerns ignored, given that Guatemala is a founding State and Member of this Organization? Who is to blame for those human rights violations in Guatemala, seeing that several people died as a result of CICIG, many others were unjustly imprisoned and others remain in custody without having given their provisional statement? It is worth clarifying that the closure of CICIG will have no repercussions on the judicial processes in which it participated, since all proceedings that were initiated will continue at the request of the legally competent authorities in Guatemala.
I am clarifying these facts because the former head of CICIG has unfortunately dedicated himself to discrediting my country, with success, taking advantage of the international position he held to promote an agenda full of political and ideological interests that are alien to the principles of the United Nations. His actions divided the Guatemalan population, however, above all, he betrayed the confidence that our country placed in him to fight criminal structures, supposedly his main task. Instead, he turned CICIG into a criminal structure that co-opted Guatemalan justice.
It is most unfortunate and very worrying that international officials who serve States, are devoting themselves to discrediting our country before the international community. That is disloyalty. Guatemala opened its doors to the United Nations in order for it to support us to better fight corruption and impunity. However, the low morale and unprofessionalism of the former CICIG Commissioner led him to commit a series of actions that upstanding Guatemalans are not willing to tolerate or forget. His thirst for power compelled him to move from the judicial field to the political sphere, to which I can attest, while publicly supporting former prosecutor Thelma Aldana, a presidential candidate in our most recent elections. Incidentally, former prosecutor Aldana is currently a fugitive from justice for several reasons. It was she who said that no one is above the law, and so we hope that she soon returns to Guatemala. No one should ever be able to take advantage of the position they hold to promote personal interests, even more so when they represent the United Nations or its actors, which must ensure the independence, impartiality and objectivity of justice.
With regard to the role of the press in my country, I will limit myself to respectfully citing His Holiness Pope Francis, who recently said: “We need a journalism that is free, at the service of truth, goodness and justice; a journalism that helps build a culture of encounter.”
Guatemala appreciates the valuable support of the international community, but wishes to make it known that not a single penny donated to CICIG was administered by the Guatemalan Government. For the sake of transparency, we believe that it would be appropriate for the Secretariat to provide the Assembly with detailed information about every single penny of its resources that was spent, from CICIG’s establishment in Guatemala until its closure. To guarantee transparency, it would be worth hiring one of the world’s most prestigious auditing firms. I am sure that such accountability before Member States would be very positive and highly valued by the friendly donors who relied on an unprecedented United Nations effort that failed in Guatemala.
Who will provide explanations to the relatives of the CICIG victims? Some individuals died in jail as a result of abusive pre-trial detention; others were deprived of their freedom for years and then acquitted for lack of evidence. That is a serious matter. However, there is something even more serious and extremely critical that we must not forget: the use of false witnesses and media slander, which are despicable and condemnable acts — even more so when they came from this Organization, which promotes respect for human rights.
Those are all serious violations of the human rights of Guatemalans, which should not remain unpunished, much less so because they were committed by a Commission that fought against impunity. Nor can those facts weigh heavily on donor countries, whose good faith was betrayed. Accountability should not only apply to Member States, but also to CICIG and any agency, commission or authority operating under the auspices of the members of the Assembly.
Last August, Ivan Velasquez Gomez submitted a report that was completely devoid of truth from the start. Given that the country’s national and international laws were violated, as well as the human rights of its citizens, I therefore urge the Assembly to produce an objective and exhaustive report of the actions of CICIG in Guatemala, with the participation of countries that can guarantee its accuracy. As Jesus of Nazareth said, the truth will set you free.
Against the backdrop of fighting organized crime and drug trafficking in Guatemala, a terrorist act was perpetrated in my country on 3 September. Three members of the Guatemalan armed forces were massacred in a northern community of the country. Following that incident, we made the decision to decree a state of siege in 22 of the country’s municipalities. In that regard, I wish to express the rejection by the Republic of Guatemala’s Government of an attempt to promote an independent investigation by the Office of the United Nations High Commissioner for Human Rights (OHCHR). We believe that such action is another example of the abuses that United Nations agencies have committed in my country. In that context, the Guatemalan Government wishes to express to OHCHR that it will not allow it or any other United Nations agency to carry out activities outside of their mandate. I would ask the Assembly to take note of those abuses committed in Guatemala. The investigation and clarification of that terrorist act is the strict responsibility of the Office of Guatemala’s Public Prosecutor through the corresponding prosecutor’s office, with the help of Guatemala’s security forces and legal system.
I now turn to an extremely important issue — that of coffee, which is of paramount importance to Guatemala, as a producer. I take this opportunity to propose the creation of more favourable mechanisms for this commercial activity. We also advocate for better conditions, prices and access to more fair markets for the well-being of our economies. We urge the International Coffee Organization to comprehensively, transparently, respectfully and fairly address that issue.
At the regional level, the worrisome crisis that persists in the Bolivarian Republic of Venezuela compels us to consider and support the various efforts to restore democracy in that South American country. As a member of the Lima Support Group, we have strongly supported efforts to search for dialogue among all parties, in order to guarantee the rule of law in Venezuela.
It has been a great honour for me to have spoken to the Assembly, and I thank God for giving me the opportunity to strengthen Guatemala’s multilateral relations with the rest of the world. I wish all members the best, and our country will continue to play its historic role by faithfully complying with the Charter of the United Nations.
I conclude, as I began, with Seneca, who said that none of us love our homeland because it is great; we love it because it is ours.
